Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claim.

Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive.
Applicant states:
“However, the Applicant cannot find any specific disclosure in lines 67-69, 89-92 and 107-123 of Lee, quoted above, that the control unit 50 of Lee "controls an operation of the [compression spring (43)] such that pressing force of the [compression spring (43)1 is decreased in response to increases in the number of turns of the thin plate wound around the (turntable 321" (emphasis added). By way of contrast, claim 1 requires that "the controller controls an operation of the pressurizing device such that pressing force of the pressurizing device is decreased in response to increases in the number of turns of the thin plate wound around the winding roller" (emphasis added). There is no specific disclosure, teaching, or suggestion in Lee that "the controller controls an operation of the pressurizing device such that pressing force of the pressurizing device is decreased in response to increases in the number of turns of the thin plate wound around the winding roller" as recited in claim 1 (emphasis added). 
Otherwise, the Applicant respectfully asks the Examiner to quote exact language of Lee specifically disclosing that the control unit 50 of Lee "controls an operation of the [compression spring (43)] such that pressing force of the [compression spring (43)1 is decreased in response to increases in the number of turns of the thin plate wound around the [turntable 321" so that the Applicant can properly understand the ground of the rejection and formulate a response (emphasis added). 
Yoon and Mori do not cure Lee's failure of teaching that "the controller controls an operation of the pressurizing device such that pressing force of the pressurizing device is decreased in response to increases in the number of turns of the thin plate wound around the winding roller" as recited in claim I (emphasis added). 
ing force of the pressurizing device is decreased in response to increases in the number of turns of the thin plate wound around the winding roller" as recited in claim I (emphasis added).”

However, 50 of Lee controls pressing force of 43. In order to allow for more turns of thin plate to enter the pressing roller 42 and wound around the winding roller 32, continually decreasing the pressure of the springs 43 is required to allow for the passage of thin plate (See line 67-69 of translation) (See line 89-92 of translation) (See line 107-123 of translation). Therefore, the claimed limitation of decreasing the pressing force configuration is met. Therefore, this argument is not persuasive.


Applicant additionally states:

“Further, nothing in Lee, Yoon or Mori discloses, teaches or suggests that "the actuation block penetrates a guide sleeve such that the actuation block linearly moves through the guide sleeve, and the pressurizing cylinder is disposed on the guide sleeve" as recited in claim 1 (emphasis added).” 

However, the actuation block (Fig. 2, bracket attaching 42 to 43 of Lee) penetrates a guide sleeve (Fig. 2, pin connector of bracket attaching 42 to 43 of Lee) such that the actuation block linearly moves through the guide sleeve (See Fig. 2 of Lee), and the pressurizing cylinder (44 of Lee) is disposed on the guide sleeve (Fig. 2, pin connector of bracket attaching 42 to 43) (44 is distally attached to this guide sleeve, and as such 44 is disposed on the guide sleeve). Therefore, this argument is not persuasive.

Applicant additionally states:

“Nowhere does Lee, Yoon, and Mori disclose, teach or suggest that "the pressurizing device is disposed at a baseplate, and the pressurizing device is configured to linearly move as the baseplate is linearly moved along a guide rail" as recited in claim l (emphasis added).”




Applicant additionally states:

“Lee, Yoon, and Mori do not disclose, teach or suggest that "rotary shafts of the plurality of pressing rollers are disposed on a circular line concentric with the winding roller" as recited in claim 1 (emphasis added). 
The Office Action acknowledges that "Lee is silent wherein ... the plurality of pressing rollers are coupled to the roller guide frame such that rotary shafts thereof are disposed on a circular line concentric with the winding roller, and the pressurizing device simultaneously pressurizes the plurality of pressing rollers via the roller guide frame" (Office Action: page 6). 
Instead, the Office Action states that "Yoon teaches ... that rotary shafts (52) thereof are disposed on a circular line concentric with a winding roller (16) (See Fig. 1-2)" (Office Action: pages 6-7). However, as shown in FIG. 1 of Yoon reproduced below, the rotary shafts (52) of the plurality of pressure rollers 18 of Yoon are not disposed on a circular line concentric with the winding roller (16). Accordingly, Yoon does not disclose that "rotary shafts of the plurality of pressing rollers are disposed on a circular line concentric with the winding roller" as recited in claim 1 (emphasis added).
The Office Action does not contend that Mori teaches or suggests that "rotary shafts of the plurality of pressing rollers are disposed on a circular line concentric with the winding roller" as recited in claim 1 (emphasis added). 
Accordingly, Lee, Yoon, and Mori, individually or in combination, fail to disclose, teach or suggest that "rotary shafts of the plurality of pressing rollers are disposed on a circular line concentric with the winding roller" as recited in claim I (emphasis added).”

However, Applicant has amended this claimed limitation such that “rotary shafts thereof” now recites “rotary shafts of the plurality of pressing rollers”, thereby changing the scope of the claimed limitation. In view of the amendment, the plurality of pressing rollers (18 of Yoon) are coupled to the roller guide frame (70 of Yoon) such that rotary shafts (pin of 18 of Yoon) of the plurality pressing rollers (18 of Yoon) are disposed on a circular line concentric with a winding roller (16 of Yoon) (See Fig. 1-2 of Yoon) (Rollers 18 are arranged in accordance to the location of the center .
Drawings
The drawing objections of the previous Office Action have been remedied by the correction in Paragraph 67 of the latest specification on file. As such, the drawing objections of the previous Office Action are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170132402A, herein referred to as Lee, and further in view of KR101257464B1, herein referred to as Yoon, and US20090218906A1, herein referred to as Mori.
Regarding Claim 1, Lee discloses an apparatus for fabricating a stator core of an axial motor for a traction machine (title), the apparatus comprising: a supply unit (10) supplying a thin plate made of a metal (steel sheet) and wound in a roll (See Fig. 1, Num. 10)); a slot machining unit (20) machining open slots in the thin plate supplied by the supply unit (10), such that the slots are open toward an edge of the thin plate and are spaced apart from each other in a direction in which the thin plate is supplied (See Fig. 1, 3-4); a winding unit (30) receiving the thin plate from the slot machining unit (20) and winding the thin plate (steel sheet) around a winding roller (32) such that the thin plate is rolled and turns of the thin plate are stacked on each other (See line 96-100 of translation); a pressing unit (40) pressing an outer circumferential surface of the thin plate (See Fig. 1), which is wound around the winding roller, toward a center of the winding roller (See Fig. 1); and a controller (50) controlling operations of the supply unit, the slot machining unit, the winding unit, and the pressing unit such that the open slots of the thin plate are aligned in radial directions when the thin plate is wound around the winding roller (See line 175-183 of translation),
wherein the pressing unit (40) comprises: a pressing roller (42) in rolling contact with the outer circumferential surface of the thin plate, which is wound on the winding roller (See Fig. 1-2); and a pressurizing device (43) actuated by hydraulic or pneumatic pressure (44) to press the pressing roller in a direction of a center of the winding roller (See line 107-117 of translation),
wherein the controller (50) controls an operation of the pressurizing device (43) such that pressing force of the pressurizing device is decreased in response to increases in the number of turns of the thin plate wound around the winding roller (See line 67-69 of translation) (See line 89-92 of translation) (See line 107-123 of translation) (50 controls pressing force of 43. In order to allow for more turns of thin plate to enter the pressing roller 42 and wound around the winding roller 32, continually decreasing the pressure of the springs 43 is required),
wherein the pressurizing device (43) comprises: a pressing rod (rod within num. 43) having one end connected to the pressing roller (42); and a pressurizing cylinder (44) linearly moving the pressing rod using hydraulic or pneumatic pressure (44) supplied by a (pneumatic cylinders are known in the art to include pressure supply pumps);
an actuation block (Fig. 2, bracket attaching 42 to 43) linearly movable together with the pressing rod (rod within num. 43), with one end portion thereof being connected to a rotary shaft of the pressing roller and the other end portion thereof being connected to the pressing rod (See Fig. 2); and an elastic spring (43) applying elastic force to the actuation block (Fig. 2, bracket attaching 42 to 43) in the direction in which the pressing roller is pressed,
wherein the actuation block (Fig. 2, bracket attaching 42 to 43) penetrates a guide sleeve (Fig. 2, pin connector of bracket attaching 42 to 43) such that the actuation block linearly moves through the guide sleeve (See Fig. 2), and the pressurizing cylinder (44) is disposed on the guide sleeve (Fig. 2, pin connector of bracket attaching 42 to 43) (44 is distally attached to this guide sleeve, and as such 44 is disposed on the guide sleeve),
wherein the pressurizing device (43) is linearly movably disposed such that a distance between the pressing roller (42) and the winding roller (32) is adjustable (Given the broadest reasonable interpretation of the claim, pressurizing device 43 compresses and expands, thereby increasing or decreasing the linear distance between pressing roller (42) and winding roller (32). This compression/expansion is adjustable by the controller 50.),
wherein the pressurizing device (43) is disposed at a baseplate (Fig 2, bolt portion (hash lines) joining 43 and 44), and the pressurizing device (43) is configured to linearly move as the baseplate (Fig 2, bolt portion (hash lines) joining 43 and 44) is linearly moved along a guide rail (See lines 111-117 of translation, “frame”),
(20) forms the open slots (See Fig. 3) in the thin plate by machining such that recesses are formed in both sides of the open slots (See Fig. 3-6). 
Lee is silent wherein a rotation indicator configured to indicate a winding start point of the thin plate is attached to the winding roller; and a rotation sensor provided outside of the winding roller to detect passing of the rotation indicator when the winding roller rotates, wherein the controller receives a detection signal of the rotation sensor and controls the operation of the winding unit so that a rotational speed of the winding roller gradually increases at every rotation of the winding roller.
Mori teaches an analogous device comprising a rotation indicator (132) and a rotation sensor (13) for the purpose of carrying rotation speed signals to a controller (Para. 38), thereby meeting the limitation of the claimed rotation indicator and rotation sensor configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Lee, with the rotation indicator and rotation sensor configuration, as taught by Mori, in order to have provided improved control of speed of the winding unit. 
Lee is additionally silent wherein the pressing roller comprises a plurality of pressing rollers, wherein the pressurizing device further comprises a roller guide frame to which the plurality of pressing rollers are rotatably coupled, such that the plurality of pressing rollers are coupled to the roller guide frame such that rotary shafts of the plurality pressing rollers are disposed on a circular line concentric with the winding roller, and the pressurizing device simultaneously pressurizes the plurality of pressing rollers via the roller guide frame.
Yoon teaches an analogous device wherein a pressing roller (18) comprises a plurality of pressing rollers (See Fig. 1), the pressurizing device (18) further comprises a roller guide frame (70) to which the plurality of pressing rollers are rotatably coupled (See Fig. 1), such that the plurality of pressing rollers (18) are coupled to the roller guide frame (70) such that rotary shafts (pin of 18) of the plurality pressing rollers (18) are disposed on a circular line concentric with a winding roller (16) (See Fig. 1-2) (rollers 18 are arranged in accordance to the location of the center of 16, therefore 18 is disposed concentric with a winding roller along a circular line), for the purpose of improving toughness of steel sheets (See line 27-29 of translation), thereby meeting the limitation of the claimed plurality of pressing rollers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Lee, with the plurality of pressing rollers configuration, as taught by Yoon, in order to have provided improved toughness of steel sheets.
By making this combination, it would have been obvious to one having ordinary skill in the art to configure the pressurizing device, as disclosed by Lee, to simultaneously pressurize the plurality of pressing rollers via the roller guide frame, as taught by Yoon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725